11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Silvia America Martinez,                     * From the County Court at Law
                                               of Ector County
                                               Trial Court No. 17-0375-CCL.

Vs. No. 11-19-00045-CR                        * August 8, 2019

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J., sitting
                                                by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.